Cause No,H347045
                            Appeal Cause No. 01-13-00532-CR

    Weis£br|3 Lettsome                      §     In The 351st District Court
    TDCJ-ID No. 01864369                    §     County Criminal Court of Law
    Petitioner, Pro Se                      §     Of Harris County, Texas

    v.       •; •              J|          'i*                ^
    The State of fexas, Appellee            §



                    Motion For Leave and Motion For Extension of Time



    To The-Honorable Judge of Said Court:

            COMES NOW, Wenford Lettsome, Petitioner, Pro Se, with his
    Motion For Leave and Motion For Extension of Time to file his
    Petition for Discretionary Review and make his request for a
    60 day extension of time from January 18, 2015 through March 18,
    2015. .Respectfully under Rule 68.2fa) enacted in 2011; whereby
    such matters for filing Motion enbanc are considered.
            Petitioner is unable to provide required number of copies
    because he does not have access to a copy machine due to Dalhart
    Unit not having an adequate law library where he cannot process
     legal work as fast as a professional attorney.           See Haines v.
     Kerner, 92 S. Ct. 594 (1972).
                                         Prayer

    Wherefore Premises considered. Petitioner, Wenford Lettsome,

     prays that this Honorable Cphrt of Criminal Appeals grants him
     hifwrfto'tl Eor.Leave and Motion For Extension of Time. RECEIVED IN
COURT OF CRIMINAL APPfcAl"                                        COURT OF CRIMINAL APPEALS
         JAN 20 2015                                                    JAN 15 2015
    Abel Acosta, Clerk                                               Abel Acosta, Clerk *
Prayed and. Executed on this the      °\     day of January, 2015,


                                             ii            ^Vlc*fcg35VT3=»
                                            Wenford
                                              ford "Lettsome
                                                    Xett     #1864369
                                            Petitioner, Pro Se


                        Certificate of     Service

        I, Wenford Lettsome, TDCJ-ID No. 1864369, Petitioner, Pro

Se, do hereby certify that a true copy of the foregoing Motion

For Leave and Motion For Extension of Time was sent to the Court

of Criminal Appeals of Texas, P.O. Box 12308, Capitol Station,
Austin, Texas 78711 sent postage prepaid, U. S.'Mail, First Class,

sent from the Dalhart Unit mailing system, on this the                y      day
of January, 2015.

                                                      kJ
                                           Wenford
                                            jnford Lettsome
                                                   Let      #1864369
                                           Petitioner, Pro Se

                          Unsworn Declaration

        I, Wenford Lettsome, TDCJ #1864369, being presently incar

cerated in the Dalhart Unit of the Texas          Department of Criminal

Justice in Hartley County, Texas declare under penalty of per

jury that I am the Petitioner       in the above and foregoing plead

ings,    T have read said pleadings and the factual allegations of
the same are    true and correct.

Executed on this the     ^    day of January, 2015.

                                            i^ViA: AjtUaws?
                                           Wenford Lettsome #1864369
                                           Petitioner Pro Se
                                           Dalhart Unit TDCJ
                                           11950 FM 998
                                           Dalhart,   Texas 79022-7624
                         (           January*''f^CJ , 2015

Court of Criminal Appeals of Texas
P.O. Box 12308, Capitol Station
Austin, Texas 78711

RE:   Motion For Leave and Motion For Extension of Time

To The Honorable Clerk of Said Court:

      Enclosed, please find Petitioner*s Motion For Leave, and
Motion For Extension .of time, his certificate of service and

Unsworn Declaration.   Please file-date stamp a copy and return

it to petitioner for his Records. Also, please file these items
arid forward to the appropriate Court.

      Thank you, Honorable Clerk, for your assistance and time
in my concerns, at this time.

                                         Respectfully submitted,



                                         Wenford-f^et tsome #1684369
      5                                  Petitioner, Pro Se
                                         Dalhart Unit TDCJ
                                         11950 FM 998
                                         Dalhart, Texas 79022-7624




                                        .-...'. .COURT OF CRiKiNALAPPEAlS
r/W'L\
 cover letter
              ..                        *:. *• "       JAN.:151015
                    O
                    P
                                          Z
                    f   la r u            -v-
                        o   £             0

                                o         S
                                          r




                                5




{•-••



M
u)
n
CD




                                                   I',


                                     Li
         Fd %
                                     M


        J * O                       •U1       w.
        -I £ -^
        JU O   f*


        •^ n 2I-
        cP P


          & if




               !